UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6410


JEFFREY MAURICE YOUNG-BEY,

                      Petitioner – Appellant,

          v.

AL DAVIS, Hrg Judge; FREDERICK NASTRI, Hrg Judge; BOBBY
SHEARIN,

                      Respondents – Appellees,

          and

JOHN A. ROWLEY, Warden,

                      Respondent.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cv-02722-JFM)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Maurice Young-Bey, Appellant Pro Se. Diane Carroll
Bustos, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Jeffrey Maurice Young-Bey, a state prisoner, seeks to

appeal    the    district       court’s       order       denying    relief       on    his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                               The order is

not    appealable          unless   a    circuit      justice       or    judge     issues     a

certificate of appealability.                 28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate       of     appealability         will     not        issue    absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a    prisoner     satisfies          this    standard     by

demonstrating         that     reasonable          jurists    would        find     that      the

district       court’s       assessment       of    the    constitutional          claims      is

debatable       or    wrong.        Slack     v.    McDaniel,       529    U.S.     473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at    484-85.         We     have   independently          reviewed       the     record      and

conclude       that    Young-Bey        has   not    made    the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               3
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    4